Citation Nr: 1705771	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  06-37 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation higher than 50 percent for PTSD with depressive disorder, from December 8, 2005 to February 24, 2014.

2.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU), prior to February 24, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for PTSD and assigned an initial disability rating of 30 percent, effective April 29, 2005.  The Veteran appealed for a higher initial disability rating, and in a November 2006 Decision Review Officer (DRO) decision, the RO granted an increased evaluation of 50 percent for PTSD with depressive disorder, effective December 8, 2005.

This case was previously remanded by the Board in November 2009, July 2011, and in December 2012 for additional development.  In a September 2014 rating decision, the RO granted an increased evaluation of 100 percent for PTSD with depressive disorder and alcohol use disorder, effective February 24, 2014.  In April 2016, the Board granted an increased evaluation of 50 percent for PTSD with depressive disorder, prior to December 8, 2005, and remanded the Veteran's claim of entitlement to an evaluation higher than 50 percent for PTSD with depressive disorder, from December 8, 2005 to February 24, 2014, and his claim of entitlement to a TDIU, prior to February 24, 2014.  In June 2016, the Director of Compensation Service (Director) denied entitlement to a TDIU, prior to February 24, 2014, on an extra-schedular basis.

Regarding the Veteran's TDIU claim, the Board notes that the assignment of a total schedular rating does not categorically render a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008)(VA must consider a TDIU claim despite the existence of a schedular total rating and award special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) if VA finds a separate disability supports a TDIU independent of the disability with a 100 percent rating).  However, while the Veteran is in receipt of a 100 percent schedular rating for PTSD from February 24, 2014, there is no indication from the record that the TDIU claim is predicated on any single disability other than his service-connected PTSD with depressive disorder.  In fact, the Veteran has consistently asserted that he is unemployable solely due to his PTSD and depressive disorder symptoms.  Therefore, the grant of 100 percent for PTSD, effective February 24, 2014, renders a claim of entitlement to a TDIU from February 24, 2014 moot.


FINDINGS OF FACT

1.  From December 8, 2005 to January 20, 2010, the Veteran's service-connected PTSD with depressive disorder has primarily been manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as isolative behavior, depression, intrusive thoughts, memory problems, sleep disturbances, and fatigue.

2.  From January 21, 2010 to February 23, 2014, the Veteran's service-connected PTSD with depressive disorder has primarily been manifested by occupational and social impairment due to symptoms such as impaired impulse control, depression, intrusive thoughts, memory problems, sleep disturbances, and an inability to establish and maintain effective relationships.

3.  Beginning August 31, 2010, the Veteran was unemployed and his service-connected PTSD with depressive disorder has prevented him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  From December 8, 2005 to January 20, 2010, the criteria for an evaluation higher than 50 percent for PTSD with depressive disorder have not been met.  38 U.S.C.A. § 1155, 5107 (b) (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  From January 21, 2010 to February 23, 2014, the criteria for an evaluation of 70 percent, but no higher, for PTSD with depressive disorder have been met.  38 U.S.C.A. § 1155, 5107 (b); 38 C.F.R. § 4.130, Diagnostic Code 9411.
3.  The criteria for entitlement to a TDIU from August 31, 2010 to February 23, 2014, but not before, have been met.  38 U.S.C.A. §§ 1155, 5107 (b); 38 C.F.R. §§ 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For increased rating claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

In this case, the VCAA duty to notify was satisfied by letters sent to the Veteran in June 2005 and June 2009.  These letters informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  The June 2009 letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the case was readjudicated by issuing a statement of the case in November 2006 and a supplemental statement of the case in February 2011, June 2012, October 2014, and in June 2016.  Thus, the Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records, VA medical treatment records, Social Security Administration (SSA) records, and the Veteran's contentions.  Neither the Veteran nor the Veteran's representative has identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.

Furthermore, the Veteran was provided with a VA examination in October 2006, May 2010, and in February 2014.  Additionally, an addendum opinion was obtained in September 2010.  Review of these examination reports reveal that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that these examination reports, collectively, are adequate for purposes of rendering a decision in this case.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Legal Criteria

When evaluating the severity of a particular disability, it is essential that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of a disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, then separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  If the evidence for and against a claim is in equipoise, then the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4.  These percentage ratings represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, a 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is an occupational and social impairment, with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

Evaluation under § 4.130 is symptom-driven, which means that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

III.  Increased Rating from December 8, 2005 to January 20, 2010

From December 8, 2005 to January 20, 2010, the Veteran's service-connected PTSD with depressive disorder is currently assigned a 50 percent rating under Diagnostic Code 9411.

In October 2006, the Veteran was provided with a VA examination.  The Veteran indicated that he questions why he continues to have thoughts of his experiences in the military and stated that sometimes "everything lights up [and] my past feels like it could be happening today."  He reported complaints of nightmares, increasing anhedonia, and poor concentration both at work and at home.  Regarding his marital and family relationships, the Veteran described his marital relationship as fair and stated that his "wife has a feeling like I don't care about her."  Regarding social relationships outside of work or family, he reported having very few friends, being mostly isolated, and feeling as if he is constantly being asked "what's wrong."

The Veteran mentioned that he was employed full-time as an equipment operator and stated that he struggles, usually successfully, to control his temper at work.  He denied having any hallucinations, delusions, past or current suicidal ideation, past or current homicidal ideation, or an impairment of thought process or communication.  However, both the Veteran and his wife reported a decreased ability to learn and remember new information, specifically mentioning that the Veteran could still function at work, but regularly forgets instructions.

The examiner noted that the Veteran's behavior was appropriate, and he was alert and oriented to time, place, person, and situation.  He also noted that the Veteran was neatly groomed with adequate hygiene.  The examiner further noted that the Veteran's speech was generally normal with regard to production, volume, content, and clarity.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 42, because of the serious impairment the Veteran periodically exhibits in social and familial functioning, along with the serious symptoms he reported, such as chronic episodic irritability, poor concentration, nightmares, and anhedonia associated with emotional numbing.  The examiner also diagnosed a depressive disorder, with symptoms of hopelessness and pessimism about the future, low self-esteem, anhedonia, low energy or fatigue, diminished concentration, and insomnia.

In an October 2007 VA mental health record, the Veteran visited the St. John VA Outpatient Clinic for the first time and mentioned that he had never seen a psychiatrist for his complaints of symptoms associated with his PTSD.  The Veteran reported that he continues to sleep poorly and have nightmares of Vietnam.  The psychiatrist noted that the Veteran was irritable and somewhat depressed, but was neither suicidal nor homicidal.  The Veteran reported that he tends to avoid movies and news about war, and that he startles easily with the sound of helicopters and loud noises.  He indicated that he is not very comfortable in crowds and tends to stay to himself.  Lastly, the Veteran reported that he used to drink heavily, but decreased that amount to "a few beers" several years ago.  He denied the use of street drugs.

The psychiatrist indicated that the Veteran was clean and casually dressed, but his mood appeared down with bland affect.  The psychiatrist noted that the Veteran was verbal, but vague, and his judgment seemed marginally adequate.  The psychiatrist's impression was PTSD with depression and mild cognitive impairment.  The physician also prescribed trazodone, prazosin, and fluoxetine.

In a November 2007 follow-up, the Veteran reported that he is sleeping 6-8 hours with the trazodone, when he takes it, and has had no recent nightmares.  The Veteran also reported that he has not had any crying spells since the last visit and he felt less jumpy.  The psychiatrist noted that the Veteran was clean and casually dressed and his mood appeared much less depressed.  He also noted that although the Veteran's eye contact was much better, the Veteran was still very vague.

In an April 2008 VA mental health record, the Veteran reported feeling better and sleeping up to 8 hours with the trazodone, with no recent nightmares.  He also indicated that he has not had any crying spells since the last visit and feels less jumpy.  The Veteran mentioned that he was drinking beer again, however denied exceeding one beer a day "with my friends."  The psychiatrist noted that the Veteran was clean and casually dressed, and that his mood appeared much less depressed than when he first saw him in October 2007.  He also noted that the Veteran's eye contact was much better, but that the Veteran appeared a bit anxious.  The psychologist indicated that there was no evidence of psychosis, as well as no suicidal or homicidal ideations.

In a December 2009 VA mental health record, the Veteran reported "having some bad times."  He reported an increase in intruding thoughts and nightmares; however, the nightmares had decreased when he started on the prazosin.  The Veteran reported that he was still drinking, but says he is "down to drinking just 3 beers a day."  He mentioned that he was thinking of retiring, because he feels that his memory and concentration are lacking, as well as his interest in working.
A December 2009 New Orleans Veterans Resource Center (Vet Center) progress note indicates that the Veteran sought readjustment counseling services for depressed moods and anxieties related to combat.  The Veteran reported no plan to harm himself or harm others.

In order to warrant a higher rating under Diagnostic Code 9411, the evidence would need to show that the Veteran's PTSD with depressive disorder symptoms most closely approximates an occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships. 

The Board concludes that from December 8, 2005 to January 20, 2010, the evidence of record supports a 50 percent rating, but no higher under Diagnostic Code 9411.  As noted above, the Veteran consistently reported experiencing sleep disturbances and nightmares, poor concentration, and anhedonia.  Further, he also stated that he had very few friends and had a tendency to isolate himself.

The Board finds that the Veteran is not entitled to a rating higher than 50 percent from December 8, 2005 to January 20, 2010, because the evidence does not support a finding that the Veteran's symptoms were productive of functional impairment comparable to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or total occupational and social impairment.  For this rating period, the Veteran's GAF scores ranged from 40 to 50, which reflect serious symptoms or serious impairment in social or occupational functioning to just inside the range of major impairment in several areas.  See DSM-IV.  However, although the Veteran's GAF scores have been assessed as low as 42 during this rating period, his symptoms were described as more closely approximating symptoms warranting a 50 percent rating.
The Veteran maintained good relationships with his wife and children and with some friends during this time period.  The Veteran was independent in self-care, and presented himself as fully alert and oriented to time, place, person, and situation at all times.  Additionally, while the Veteran reported some memory problems and problems with concentration at both home and at work, he was not observed as having altered mental status, illogical or incoherent speech or thought processes, or as exhibiting signs of hallucinations, delusions, or mania, and was appropriate in his appearance with adequate hygiene.  Moreover, the Veteran maintained full-time employment during this time period and denied having any past or current suicidal or homicidal ideations.

As such, the Board finds that the Veteran's psychiatric symptomatology, considered as a whole, most closely and consistently approximates the 50 percent rating criteria in terms of severity, frequency and duration.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  Therefore, an evaluation higher than 50 percent is not warranted during this rating period.

III.  Increased Rating from January 21, 2010 to February 23, 2014

From January 21, 2010 through February 23, 2014, the Veteran's service-connected PTSD with depressive disorder is currently assigned a 50 percent rating under Diagnostic Code 9411.

On January 21, 2010, the Vet Center provided the Veteran with an Intake Assessment.  The Veteran reported experiencing a lack of energy, desire, concentration, and sleep.  The Veteran reported that he drinks beer, but stated that he does not abuse drinking.  The counselor, Ms. L.H., noted that the Veteran shared thoughts of suicide, but also reported that the Veteran did not have a history of prior attempts and denied any suicidal plan or intent.  The counselor indicated that the Veteran's appearance was unkempt, but his manner was friendly and cooperative.  She also indicated that the Veteran's speech was appropriate, his memory function was normal, and he was oriented to time, place, and person.  Ms. L.H. also indicated that there was evidence of delusions, disorganized thinking, and hallucinations.

In March 2010, Ms. L.H. submitted a letter describing the Veteran's treatment at the Vet Center.  She reported on the Veteran's history, revealing that he has been experiencing difficulty with intrusive thoughts, depression, anxiety, anger, and nightmares of combat since his return from Vietnam.  She indicated that the Veteran appears to experience reoccurring thoughts of combat, which seem to have an effect on his mood.  She stated that his history of anger is reflective in his inability to maintain effective relationships, and that the Veteran has very few friends and spends much of his time to himself.  Ms. L.H. indicated that the Veteran reports that his symptoms are putting a strain on his marriage due to his inability to express his emotions.  Lastly, Ms. L.H. stated that the Veteran's PTSD symptoms are severe in nature and have a tremendous impact on his life (occupational and social).

In an April 2010 statement, the Veteran reported that he is attending group and individual counseling sessions at the Vet Center.  He indicated that he continues to struggle with his PTSD symptoms and, because of continuous episodes of depression, he is unable to find any pleasure in his life.  He also reported that he finds it hard to complete tasks at work, because of his inability to concentrate and remember things.  He mentioned that his condition is taking a toll on his marriage and family and that he has become withdrawn and refuses to attend family/social gatherings.  Lastly, because of his problems with anger, the Veteran reported that he finds it hard to maintain any relationships.

The Veteran was provided with a VA examination in May 2010.  Regarding his marital and family relationships, the Veteran described his marriage as good.  He noted that the relationship has been strained at points, but that his wife remains a significant source of support.  Although the Veteran noted that he liked to be by himself, even around his family, he indicated that he has a good relationship with his children and believes that his family should remain close together.  Regarding social relationships, the Veteran noted that he has a few friends and gets along with the other members of his support group.  He also mentioned that he goes fishing "every now and then" with a fishing buddy.
The Veteran stated that his major stressor is going to work, because he finds his job frustrating.  He mentioned his plan to retire, because he is tired of working, and stated that his wife supports such plan.  The Veteran also reported problems with attention and concentration.  He said that he misplaces items and makes mistakes at home and at work.  The Veteran stated that he is "moody" and not as easygoing as he was in the past.  He endorsed sadness, and stated that he is no longer interested in sports.  He denied suicidal or homicidal ideation, as well as problems with long-term memory, appetite, anxiety or panic attacks, or legal or financial concerns.

The examiner noted that the Veteran's behavior was appropriate, and he was alert and oriented to time, place, person, and situation.  He also noted that the Veteran was clean and casually dressed.  The examiner further noted that the Veteran's speech was unremarkable, and that his remote, recent, and immediate memory were all mildly impaired.  In providing an opinion as to the effects of the Veteran's PTSD on his occupational and social functioning, the examiner opined that there was not a total occupational and social impairment due to PTSD signs and symptoms, and also indicated that the Veteran's PTSD symptoms do not result in deficiencies in judgement, thinking, family relations, work, mood, or school.  However, the examiner opined that there is a reduced reliability and productivity due to PTSD symptoms, including disturbing memories and dreams of combat experiences, psychological reactivity to reminders, avoiding talking about combat experiences, avoidance of situational reminders, interpersonal detachment, irritability, hypervigilance, and sleep impairment.

An addendum opinion was obtained in September 2010.  According to the psychologist providing the addendum, Mr. J.M., the Veteran's C-file was not available for review during his May 2010 VA examination.  After reviewing the Veteran's C-file, medical records, and his DD-214, Mr. J.M. agreed with the diagnoses and opinions provided in the May 2010 examination.

In October 2010, the Veteran applied for SSA disability benefits.  On his application, the Veteran reported that the conditions that limited his ability to work were PTSD, hearing loss in his left ear, cataracts, and diabetes.  The Veteran indicated that he stopped working in August 2010 as a result of his conditions.  The individual conducting the interview indicated that the Veteran was accompanied by his wife.  He noted that the Veteran acted friendly and knowledgeable about the questions asked him.  The interviewer also noted that the Veteran seemed to hear well enough for the interview, but that his wife was also answering questions along with him.  After reviewing the Veteran's medical records, the SSA indicated in the Disability Determination Report that the potential onset date was August 31, 2010, which was explained as the "date [the Veteran] retired from his job."

In a July 2011 correspondence, the Veteran described his current PTSD symptoms as having gotten worse.  He reported that he retired from working due to his inability to maintain focus and problems with memories.  He stated that he was experiencing an increase of intrusive memories of Vietnam, which continue to keep him in a depressed mood.  He stated that he finds himself being short with his loved ones, and he has verbal disputes with his wife almost on a daily basis.  He mentioned that his spouse is struggling to understand him, and he tends to distance himself from close relationships with his children and other family members as a result of his unstable moods.  He stated that his anger seems to be out of control and, although he doesn't show it outwardly, he becomes angered at the littlest of things.  He mentioned that when he becomes angered, he shuts down to avoid becoming physically aggressive.

The Veteran further described being unable to think clearly and having great difficulty in making decisions, but was unsure whether this was attributable to his PTSD symptoms or the medication he was taking for treatment.  He also mentioned that his wife is responsible for handing all of the family's affairs, including bills, arranging appointments, managing money, and helping with his upkeep.

In a June 2012 correspondence, the Veteran described his current PTSD symptoms as having gotten worse.  He reported that he was having trouble sleeping at night, and that he was not able to work because of the medication he is taking for PTSD.  He mentioned that he is having trouble getting along with people and he avoids leaving his home as much as possible.  The Veteran mentioned that he has mood swings often and is not able to get along with anyone.  He also mentioned that he becomes very irritable when dealing with people.

In a December 2012 progress note, Ms. L.H. discussed the Veteran's recent attendance at two social gatherings with his spouse.  First, she noted that the Veteran communicated with other veterans at the social gathering held at the Veterans Center.  Next, she discussed how although the Veteran normally avoids social gatherings that do not involve veterans, the Veteran seemed pleased with attending another recent social gathering and being able to stay for more than an hour.  Ms. L.H. noted that although the Veteran did not actively engage others, he appeared to be comfortable interacting with those who approached him.

In a December 2013 progress note, Ms. L.H. documented that the Veteran expressed a lack of desire for crowds/parties, pressure to be sociable, and anxiety.  She noted that the Veteran was appropriately dressed and in a euphoric mood.

In a January 2014 progress note, Ms. L.H. described a group therapy session where members discussed various incidents that took place over the holidays and techniques used to overcome stressors.  The Veteran reported removing himself from environments when he felt anxious.  Ms. L.H. noted that the Veteran was interactive and engaging with other group members, and that he expressed being less stressed and agitated when focusing on self-care rather than his inability to control situations.  She also noted that the Veteran was appropriately dressed and in a euphoric mood.

In order to warrant a higher rating under Diagnostic Code 9411, the evidence would need to show that the Veteran's PTSD with depressive disorder symptoms most closely approximates an occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.
The Board concludes that from January 21, 2010 to February 23, 2014, the preponderance of the evidence supports a 70 percent rating, but no higher under Diagnostic Code 9411.  As noted above, the Veteran's counselor, Ms. L.H. described the Veteran's PTSD symptoms as severe in nature and having a tremendous impact on his life (occupational and social).  Additionally, although the Veteran reported that he has a few friends and gets along with the other members of his support group, he also described an increasing difficulty in maintaining relationships, including a tendency to distance himself from close relationships with his children and other family members as a result of his unstable moods.  The Veteran further described his wife as now being responsible for handling all of the family's affairs, including bills, arranging appointments, managing money, and helping with his upkeep.

The Board finds that the Veteran is not entitled to a rating higher than 70 percent from January 21, 2010 to February 23, 2014, because the evidence does not support a finding that the Veteran's symptoms most closely approximates total occupational and social impairment.  Although Ms. L.H. indicated in the Veteran's January 2010 Intake Assessment that there was evidence of delusions, disorganized thinking, and hallucinations, there is no other evidence indicating that the Veteran had been observed as having an altered mental status, illogical or incoherent speech or thought processes, or as exhibiting signs of hallucination, delusion, or mania.  Further, while the Veteran's remote, recent, and immediate memory were all described as mildly impaired, the Veteran did not have memory loss for his name or the names of his close relatives, and was observed as being alert and oriented to time, place, and person, as well as regularly being appropriate in his appearance.

The Board acknowledges that the Veteran shared thoughts of suicide during his January 2010 Intake Assessment at the Vet Center.  However, the record indicates that such thoughts were transient, and were not accompanied by actual intent or plan; and the Veteran indicated at his May 2010 VA examination that he did not have any suicidal or homicidal ideation.  The Board does not minimize the gravity of any suicidal ideations.  Indeed, suicidal ideation is explicitly listed as an example under the 70 percent rating criteria.  However, suicidal ideation is only one symptom making up the Veteran's overall disability picture for this time period.
As such, the Board finds that the Veteran's psychiatric symptomatology, considered as a whole, most closely and consistently approximates the 70 percent rating criteria in terms of severity, frequency and duration.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  Therefore, an evaluation higher than 70 percent is not warranted during this rating period.

III.  Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321 (b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The rating formula for mental disorders allows for them to be rated based on the level of occupational and social impairment.  After reviewing the evidence of record, the Board finds that the symptoms described by the Veteran and his wife, including difficulty in establishing and maintaining effective relationships, sleep disturbances, anger, depression, anhedonia, irritability, and mild memory impairment, fit squarely within the criteria found in Diagnostic Code 9411.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  Accordingly, referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, neither the Veteran nor his representative have alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

III.  TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he or she has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16 (a).

Where these percentage requirements are not met, entitlement to a TDIU on an extra-schedular basis may be considered when the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  38 C.F.R. § 4.16 (b).

In this case, pursuant to the above grant of a 70 percent disability rating for the Veteran's service-connected PTSD with depressive disorder, the Veteran meets the schedular criteria for entitlement to a TDIU beginning August 31, 2010.  
On his December 2012 claim for a TDIU, the Veteran reported that he became unemployable due to his PTSD with depressive disorder in August 2010, and that up to that point, he worked full-time as an operator in a chemical plant since June 1989.  See also, October 2010 SSA Disability Determination Report (stating that the ending date of employment was August 31, 2010).  Accordingly, a TDIU is not warranted prior to August 31, 2010, as the Veteran was gainfully employed. 

The Board finds that the evidence of record is at least in equipoise with respect to whether the Veteran's service-connected disabilities precluded him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him for.  Specifically, in a March 2010 statement, the Veteran's counselor stated that his PTSD symptoms are severe in nature and have a tremendous impact on his life (occupational and social).  Moreover, in October 2010, the Veteran was granted SSA disability benefits due to his PTSD with depressive disorder, effective August 31, 2010.

Accordingly, as the Veteran has credibly reported, and medical evidence has duly noted, the occupational impairment resulting from his mental disorder, the Board finds that a TDIU is warranted from August 31, 2010, the date that the Veteran left employment due to his service-connected PTSD with depressive disorder, to February 23, 2014, the date prior to when the Veteran's disability rating for PTSD with depressive disorder was increased to 100 percent disabling.


ORDER

1.  Entitlement to an evaluation higher than 50 percent for PTSD with depressive disorder, from December 8, 2005 to January 20, 2010, is denied.

2.  Entitlement to an evaluation of 70 percent, but no higher, for PTSD with depressive disorder, from January 21, 2010 to February 23, 2014, is granted, subject to the laws and regulations governing the payment of monetary benefits.

3.  Entitlement to a TDIU, from August 31, 2010 to February 23, 2014, but not before, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


